Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite the limitation "the ID of the video ring back tone and the ID of the first interactive element”. Claims 5 and 15 depend on claims 1 and 11 respectively. Claims 1 and 11 recite a video ringback tone and a first interactive element but do not recite an “ID”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2009/0207981 (“Noldus et al.”).

Regarding claim 1, Noldus et al. discloses a video ring back tone interaction method ([0011] information provided to calling party in a video form), comprising: 
initiating, by a calling terminal, a call to a called terminal (fig. 1a, call setup by calling party 1 to called party 2, [0031]); 
displaying, by the calling terminal, a video ring back tone on a display, wherein the video ring back tone comprises at least one interactive element ([0012] information is provided on a display of a communications terminal used by the calling party, [0015] the information presented comprises a plurality of selectable options); 
receiving, by the calling terminal, a user's first interactive operation performed on a first interactive element, wherein the first interactive element is any one of the at least one interactive element ([0041] indicating 30 by the calling party 1, in response to the option provided as indicated in text block 8, by pressing a "1", that he or she wishes to download the message as a ring tone);
caching, by the calling terminal, first interactive resource data corresponding to the first interactive element ([0042], the response is forwarded 37 from the SMS service 7 to the PGS 4 and forwarded 38 by the PGS 4 to the database 6); and 
responding, by the calling terminal, based on the first interactive resource data when the calling terminal determines that a call status is an idle state ([0046] the calling party 1 will make a connection to the content database 6 for downloading the ring tone, indicated by arrow 44; [0066] this download may continue after termination 62 of the call 23).

Regarding claim 2, Noldus et al. discloses the video ring back tone interaction method according to claim 1, wherein the first interactive element corresponds to a first uniform resource locator (URL) ([0060] calling party 1 replies to the alert provided, information 53 may be displayed on a display of the communications terminal providing the calling party 1 a number of hyperlinks for retrieving the video clip), and 
the caching, by the calling terminal, first interactive resource data comprises: 
sending, by the calling terminal, a first request message to a first server corresponding to the first URL, wherein the first request message is used to request the first interactive resource data; receiving, by the calling terminal, a first response message sent by the first server corresponding to the first URL, wherein the first response message comprises the first interactive resource data; and caching, by the calling terminal, the first interactive resource data ([0060] a selection made by the calling party 1 is forwarded in a number of steps 54, 55, 56, 57 to the content database 6 eventually resulting in downloading 58 the requested video clip to the calling party 1, i.e. directly into the telecommunications terminal. However, any other suitable data receiving means may be used by the calling party 1 to receive the requested video clip. This, of course, requiring additional information for the PGS 4 to set up a data link 51, 52 to the respective data receiver).

Regarding claim 3, Noldus et al. discloses the video ring back tone interaction method according to claim 1, wherein the method further comprises: sending, by the calling terminal, an interaction result report message to a first server ([0072] content database server, wherein the information and messages are stored for providing to the calling party), wherein the interaction result report message comprises at least one of an identifier ID of the video ring back tone, an ID of the calling terminal, an ID of the called terminal, an ID of the first interactive element, and information about execution of the first interactive operation and the first interactive resource data (ID of the calling party, [0011] the information is provided in the course of a call from a calling party to a called party, the identity of the calling party is implicitly known and the information can be directly delivered).

Regarding claim 4, Noldus et al. discloses the video ring back tone interaction method according to claim 1, wherein the calling terminal determines that a call status is an idle state by: learning, through monitoring, that the local call status is the idle state; or receiving a notification message, wherein the notification message is used to indicate that the local call status is the idle state (Fig. 4, receive disconnect message 60).

Regarding claim 5, Noldus et al. discloses the video ring back tone interaction method according to claim 1, wherein the first interactive resource data is determined based on the ID of the video ring back tone and the ID of the first interactive element; or the first interactive resource data is determined based on the ID of the video ring back tone, the ID of the first interactive element, and information about the calling terminal (Fig. 2, the interactive resource data is based on ID of the video ringback tone  to determine which media to download [0058] In step 50 the PGS 4 checks whether the message 18 can be downloaded as a video clip, indicated by the text block `Is video available?` and ID of the first interactive element [0041] After indicating 30 by the calling party 1, in response to the option provided as indicated in text block 8, by pressing a "1", that he or she wishes to download the message as a ring tone, and possibly the type of ring tone to be downloaded).

Regarding claim 6, Noldus et al. discloses the video ring back tone interaction method according to claim 1, wherein the first interactive resource data comprises at least one of a text file, a graphic file, a sound file, an animation file, or a video file ([0015] music clip corresponding to sound file).

Regarding claim 7, Noldus et al. discloses the video ring back tone interaction method according to claim 6, wherein the responding, by the calling terminal, based on the first interactive resource data comprises: opening, by the calling terminal, at least one of the text file, the graphic file, the sound file, the animation file, or the video file in a corresponding opening manner ([0015] downloading the audio clip as an MP3 file or other audio file format. In the event of a video message or a picture message, the file to be downloaded may be a video file in the well-known MPEG or other available picture format).

Regarding claim 8, Noldus et al. discloses the video ring back tone interaction method according to claim 1, wherein before the displaying, by the calling terminal, a video ring back tone on a display, the method further comprises: receiving, by the calling terminal, video ring back tone media negotiation information sent by a ring back tone platform; determining, by the calling terminal, a video media negotiation result based on the video ring back tone media negotiation information and media capability information of the calling terminal; and sending, by the calling terminal, the video media negotiation result to the ring back tone platform, wherein the video media negotiation result is to be used by the ring back tone platform for playing the video ring back tone ([0059] While assuming that the call is set up through a Circuit Switched Channel or the like, i.e. a voice or speech channel, the video clip will be delivered to the calling party 1 through a separate data channel, which has to be set up first. Setting up this data channel is indicated by reference numerals 51 and 52, assuming that the communications terminal of the calling party 1 is arranged for receiving such data files).
Regarding claim 9,  Noldus et al. discloses the video ring back tone interaction method according to claim 2, further comprising: receiving, by the first server, the first request message from the calling terminal (fig. 1b, receiving by the content server the request from the PGS 4); and sending, by the first server, the first response message to the calling terminal, wherein the first response message comprises the first interactive resource data, and the first interactive resource data is determined based on an identifier ID of the video ring back tone and an ID of the first interactive element, or the first interactive resource data is determined based on an ID of the video ring back tone, an ID of the first interactive element, and information about the calling terminal (Fig. 1b, the interactive resource data is based on ID of the video ringback tone  to determine which media to download [0058] In step 50 the PGS 4 checks whether the message 18 can be downloaded as a video clip, indicated by the text block `Is video available?` and ID of the first interactive element [0041] After indicating 30 by the calling party 1, in response to the option provided as indicated in text block 8, by pressing a "1", that he or she wishes to download the message as a ring tone, and possibly the type of ring tone to be downloaded).

Regarding claim 10, Noldus et al. discloses the video ring back tone interaction method according to claim 9, wherein the method further comprises: 
receiving, by the first server, an interaction result report message from the calling terminal ([0072] content database server, wherein the information and messages are stored for providing to the calling party), wherein the interaction result report message comprises at least one of an identifier ID of the video ring back tone, an ID of the calling terminal, an ID of the called terminal, an ID of the first interactive element, and information about execution of the first interactive operation and the first interactive resource data (ID of the calling party, [0011] the information is provided in the course of a call from a calling party to a called party, the identity of the calling party is implicitly known and the information can be directly delivered).
Regarding claim 11, Noldus et al. discloses a communications apparatus ([0012] calling communication terminal), comprising a processor and a memory, wherein the memory is configured to store computer executable instructions, which, when executed by the processor, cause the processor to: 
initiate a call to a called terminal terminal (fig. 1a, call setup by calling party 1 to called party 2, [0031]); 
display a video ring back tone on a display, wherein the video ring back tone comprises at least one interactive element ([0012] information is provided on a display of a communications terminal used by the calling party, [0015] the information presented comprises a plurality of selectable options); 
receive a user's first interactive operation performed on a first interactive element, wherein the first interactive element is any one of the at least one interactive element ([0041] indicating 30 by the calling party 1, in response to the option provided as indicated in text block 8, by pressing a "1", that he or she wishes to download the message as a ring tone); 
cache first interactive resource data corresponding to the first interactive element ([0042], the response is forwarded 37 from the SMS service 7 to the PGS 4 and forwarded 38 by the PGS 4 to the database 6); and 
respond based on the first interactive resource data when the calling terminal determines that a call status is an idle state ([0046] the calling party 1 will make a connection to the content database 6 for downloading the ring tone, indicated by arrow 44; [0066] this download may continue after termination 62 of the call 23).

Regarding claim 12, Noldus et al. discloses the communications apparatus according to claim 11, wherein the first interactive element corresponds to a first uniform resource locator URL([0060] calling party 1 replies to the alert provided, information 53 may be displayed on a display of the communications terminal providing the calling party 1 a number of hyperlinks for retrieving the video clip), and 
the caching, by the calling terminal, first interactive resource data comprises: sending, by the calling terminal, a first request message to a first server corresponding to the first URL, wherein the first request message is used to request the first interactive resource data; receiving, by the calling terminal, a first response message sent by the first server corresponding to the first URL, wherein the first response message comprises the first interactive resource data; and caching, by the calling terminal, the first interactive resource data ([0060] a selection made by the calling party 1 is forwarded in a number of steps 54, 55, 56, 57 to the content database 6 eventually resulting in downloading 58 the requested video clip to the calling party 1, i.e. directly into the telecommunications terminal. However, any other suitable data receiving means may be used by the calling party 1 to receive the requested video clip. This, of course, requiring additional information for the PGS 4 to set up a data link 51, 52 to the respective data receiver).

Regarding claim 13, Noldus et al. discloses the communications apparatus according to claim 11, wherein the instructions further cause the processor to: send an interaction result report message to a first server([0072] content database server, wherein the information and messages are stored for providing to the calling party), wherein the interaction result report message comprises at least one of an identifier ID of the video ring back tone, an ID of the calling terminal, an ID of the called terminal, an ID of the first interactive element, and information about execution of the first interactive operation and the first interactive resource data (ID of the calling party, [0011] the information is provided in the course of a call from a calling party to a called party, the identity of the calling party is implicitly known and the information can be directly delivered).

Regarding claim 14, Noldus et al. discloses the communications apparatus according to claim 11, wherein that the calling terminal determines that a call status is an idle state comprises: learning, through monitoring, that the local call status is the idle state; or receiving a notification message, wherein the notification message is used to indicate that the local call status is the idle state (Fig. 4, receive disconnect message 60).

Regarding claim 15, Noldus et al. discloses the communications apparatus according to claim 11, wherein the first interactive resource data is determined based on the ID of the video ring back tone and the ID of the first interactive element; or the first interactive resource data is determined based on the ID of the video ring back tone, the ID of the first interactive element, and information about the calling terminal (Fig. 2, the interactive resource data is based on ID of the video ringback tone  to determine which media to download [0058] In step 50 the PGS 4 checks whether the message 18 can be downloaded as a video clip, indicated by the text block `Is video available?` and ID of the first interactive element [0041] After indicating 30 by the calling party 1, in response to the option provided as indicated in text block 8, by pressing a "1", that he or she wishes to download the message as a ring tone, and possibly the type of ring tone to be downloaded).

Regarding claim 16, Noldus et al. discloses the communications apparatus according to claim 11, wherein the first interactive resource data comprises at least one of a text file, a graphic file, a sound file, an animation file, or a video file ([0015] music clip corresponding to sound file).

Regarding claim 17, Noldus et al. discloses the communications apparatus according to claim 16, wherein the responding based on the first interactive resource data comprises: opening at least one of the text file, the graphic file, the sound file, the animation file, or the video file in a corresponding opening manner ([0015] downloading the audio clip as an MP3 file or other audio file format. In the event of a video message or a picture message, the file to be downloaded may be a video file in the well-known MPEG or other available picture format).

Regarding claim 18, Noldus et al. discloses the communications apparatus according to claim 11, wherein the instructions further cause the processor to: 
receive video ring back tone media negotiation information sent by a ring back tone platform; determine a video media negotiation result based on the video ring back tone media negotiation information and media capability information of the calling terminal; and send the video media negotiation result to the ring back tone platform, wherein the video media negotiation result is to be used by the ring back tone platform for playing the video ring back tone ([0059] While assuming that the call is set up through a Circuit Switched Channel or the like, i.e. a voice or speech channel, the video clip will be delivered to the calling party 1 through a separate data channel, which has to be set up first. Setting up this data channel is indicated by reference numerals 51 and 52, assuming that the communications terminal of the calling party 1 is arranged for receiving such data files).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652